Citation Nr: 1003188	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran reportedly had active duty service from May 1957 
to March 1967, and from March 1985 to May 1995.  

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2009 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran testified at an informal video conference hearing 
before a Decision Review Officer (DRO) in May 2006.  An 
informal conference report is of record.


FINDING OF FACT

The Veteran's service-connected right and left lower 
extremity varicose veins with secondary skin manifestations; 
lumbar spine degenerative arthritis; prostatitis; left 
inguinal hernia repair; fractured left radius residuals; 
fracture right ribs residuals; bilateral hearing loss; 
hemorrhoids; and postoperative pilonidal cyst, do not 
preclude substantially gainful employment consistent with his 
education and work history.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2004 and November 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in March 
2006, subsequent to the January 2005 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.
 
While the March 2006 notice was not provided prior to the 
January 2005 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in September 2008 and 
November 2009 supplemental statements of the case, following 
the provision of notice in March 2006.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In any event, the Veteran has not demonstrated 
any prejudice with regard to the content of the notice.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  
  
Duty to Assist

VA has obtained service, VA and private treatment records; 
assisted the Veteran in obtaining evidence; afforded the 
Veteran VA examinations in May 2008, July 2009, and August 
2009 specifically to address TDIU; and afforded the Veteran 
an informal conference hearing before a decisional review 
officer (DRO) in May 2006.  The Board notes that the May 2006 
informal conference report reveals that the Veteran is in 
receipt of Social Security Administration (SSA) payments that 
are not for a disability.  Accordingly, additional 
development to obtain SSA records is not necessary, here.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

The Board acknowledges the October 2008 letter from the 
Veteran's representative who stated that a video 
teleconference with the Salt Lake City, Utah RO was held on 
May 18, 2006 and that he was unable to locate transcripts 
from the hearing.  As noted above, an informal conference 
report of the DRO video conference hearing is of record.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran is claiming entitlement to a total disability 
rating based on individual unemployability (TDIU).  In 
support of his claim, the Veteran submitted various 
statements from himself and from others.  

On a claim received in June 2004, the Veteran revealed that 
his work history included being a teaching assistant, a 
cashier, and driver.  He stated that as a cashier at a 
commissary, he had back pains from constantly standing as 
required for the job.  He further stated that when he 
assisted teachers instructing children of all grade-levels, 
he found it difficult to bend down, lean over children's work 
areas to check and correct their work since he had constant 
back pain.  Yard duty during recess in which he stood 
constantly was the most painful for him.  

A May 2006 e-mail from a friend addressed to the Veteran, his 
friend shared that he found out the Veteran was staying home 
due to his back pain.  His friend stated that when he had 
offered the Veteran a job as a teacher's aide, he did not 
realize that the Veteran was hurting as much as he was.  He 
reminded the Veteran that being a full time teacher's aide 
requires a lot of bending, lifting, and other activity.  He 
told the Veteran that he needed to have a strong back to 
handle being a teacher's aide.
 
In a letter received in March 2009, the Veteran stated that 
his work as a substitute security specialist was a temporary 
assignment under the sub-dispatch section of Anchorage School 
District.  The Veteran stated that he has not worked since 
February 2009 and has turned job offers as security and 
teacher assistant through the sub-dispatch section due to his 
aggravated back.  
  
In an August 2009 letter, the Veteran's wife noted that the 
Veteran was fitted for two hearing aids and that he enjoys 
working with children as a teacher's assistant when he is 
able to bend, stoop, and stand.  The Veteran's wife noted 
that the Veteran's spinal stenosis had worsened.  

In a statement from a friend written in August 2009, who 
shared that the Veteran is much more reliant on a cane now 
than in the past and that the Veteran does not get around 
very well.  He noted that the Veteran is in great pain 
whenever engaged in any activity.  He stated that the Veteran 
visibly grimaces when standing or sitting in a chair.  He 
said that the notices that the Veteran used supports such as 
his cane, a table top or the back of a chair to stand up.  He 
stated that the Veteran did not carry items to his car, and 
would coordinate pickups and deliveries if he cooked 
something for someone else.  His friend added that the 
Veteran is available less for personal activities compared to 
3 to 4 years ago due to back and hip pain.  He shared that 
the Veteran either stays at home or calls an early day due to 
the difficulty he is experiencing.  He said that based on a 
conservative estimate, the Veteran spends an average of 3 to 
4 days a month incapacitated due to hip and back pain.  He 
further noted that the Veteran is not as active at church as 
he used to be and that the Veteran had to contact others to 
help him with yard work and household repairs.  He also noted 
that the Veteran is hard of hearing and noted that there were 
numerous times when they would be sitting at a kitchen table 
and the Veteran would miss words or conversation.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  
Provided that if there is only one such disability, it shall 
be ratable at 60 percent or more, and, if there are two or 
more disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  If a veteran fails to meet the applicable 
percentage standards provided in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely 
on the impact of the veteran's service-connected disabilities 
on his ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

Service connection is in effect for left lower extremity 
varicose veins with secondary skin manifestations (20 percent 
from March 14, 1999; and 40 percent from March 19, 2002), 
right lower extremity varicose veins with secondary skin 
manifestations (20 percent from March 14, 1999; and 40 
percent from March 19, 2002), lumbar spine degenerative 
arthritis (20 percent), prostatitis (0 percent from June 1, 
1995; and 20 percent from April 28, 2004), left inguinal 
hernia repair (0 percent from June 1, 1995 to May 10, 1999; 0 
percent from July 1, 1999, 10 percent from June 6, 2000 to 
October 24, 2002; and 10 percent from January 1, 2003), 
fractured left radius residuals (noncompensable), fracture 
right ribs residuals (noncompensable), bilateral hearing loss 
(noncompensable), hemorrhoids (noncompensable), and 
postoperative pilonidal cyst (noncompensable).  Overall, the 
Veteran has at least one disability rated at 40 percent and a 
combined service-connected disability rating of more than 70 
percent.  See 38 C.F.R. § 4.25.  Thus, the percentage 
criteria listed under 38 C.F.R. § 4.16(a) has been met.  
However, the Board must still consider whether the Veteran is 
unemployable by reason of his service-connected disabilities.  
See 38 C.F.R. § 4.16(b).  

When the Veteran underwent a VA examination in July 2002 for 
his feet and varicose veins, he reported that symptoms 
increased in a seated position if seated for more than an 
hour.  He noticed that pain or discomfort was relieved by 
getting up and walking around and by propping his feet up.  
Although the Veteran was retired, he worked for many years in 
a position that required him to stand for long periods of 
time.  

When the Veteran was afforded a VA examination in November 
2003 for his back, he recalled that in May 1995 (the day 
before his retirement), he felt the onset of low back pain 
when bagging groceries.  He stated that in 2001, he had pain 
on his bilateral flanks when working in his cubicle as a 
cashier.  He said that he would subsequently have low back 
pain with prolonged standing of more than 3 to 4 hours during 
workdays (but not on weekends).  He said pain can worsen with 
prolonged standing of more than 3 to 4 hours, walking more 
than 30 to 40 minutes (as when during yard duty at school) 
with prolonged bending (as when helping kids over their desk 
at school), and with stairs.  He stated that he had increased 
pain after walking up two flights of stairs (10 steps each) 
at his house.  He noticed that sitting down, laying down, or 
walking does not worsen his symptoms.  Nothing in particular 
removed the Veteran's symptoms.  The Veteran reported flare 
ups that occurred 3 to 4 times per year that are "very 
painful" but lasted only approximated 20 minutes.  The 
Veteran denied incapacitating episodes during the last 12 
months.  

In a December 2003 medical history screening form from 3rd 
Medical Group (MDG) Physical Therapy Clinic, the Veteran 
checked the appropriate lines to indicate that he had 
difficulty reaching back, performing his job duties as a 
school teacher's assistant, standing for long durations, 
putting on his shoes, and squatting.  The Veteran did not 
check the following activities: getting in/out of chair, bed, 
or car; picking up small objects such as pens and paper 
clips; gripping objects, opening a jar, and turning doorknob; 
checking blind spots when driving; sitting for long 
durations; driving; walking on flat/uneven/hills/stairs; 
running/jumping, lifting/carrying; housework/yard work; and 
recreational activities.

A November 2006 VA treatment record shows that the Veteran's 
occupation at the time was that of a substitute special 
education teacher for the Anchorage School District.  He 
stated that he had not been working since April 2005.  It was 
noted that there have been no incapacitating episodes during 
the past 12 months. The Veteran reported aching pain and 
sharp flare-ups that were precipitated with prolonged 
standing, sitting, bending, walking, and the inability to 
stand for more than 15 minutes.  He reported that flare-ups 
interfered with his occupation.  

A February 2007 VA treatment record shows a VA physician 
diagnosed degenerative disc disease of lumbar spine with 
painful and limited range of motion, and diffuse skeletal 
hyperostosis.  He opined that the degree of lumbar spine 
impairment did not preclude the Veteran from obtaining or 
retaining substantially gainful sedentary employment.   

When the Veteran was afforded a VA examination in May 2008, 
he reported that his usual occupation is that of a teacher's 
aid.  He said that he was unemployed since 2006 and had been 
retired since 2002 due to his age.  

Upon physical examination, it was noted that the Veteran 
remained asymptomatic in regards to his left lower extremity 
varicose veins with skin manifestations; and he denied any 
skin changes, pain, edema, fatigue or abnormal sensations.  
Regarding degenerative joint disease of the lumbar spine, the 
Veteran reported that he was still having daily pain.  On a 
scale of 1 to 10 (with 10 being the worst pain), the Veteran 
rated his pain a 6 and reported aching and flare-ups.  
Precipitating factors included: sitting, standing, bending, 
walking and stopping.  The Veteran reported the inability to 
stand for more than 10 minutes, and the ability to walk up to 
1/4 block street.  Additional limitation during flare-ups 
included the inability to drive due to drowsiness secondary 
to medications.  The Veteran denied any lower extremities 
paresthesias.  He stated that he used a cane intermittently 
for stability and back pain.  A functional assessment 
revealed that his back disability prevented him from doing 
chores, shopping, exercise, sports, recreation and travel.  
When asked if the Veteran's varicose veins and back had an 
effect on his occupation, the VA examiner responded that the 
Veteran was unemployed.

Regarding his prostatitis, when asked if it had an effect on 
his occupation, the VA examiner responded that the Veteran 
was unemployed.

Regarding the remaining disabilities, the Veteran reported 
that that he was asymptomatic until two months ago.  The 
Veteran reported that his left thumb was fully functional and 
remained asymptomatic.  He further reported his right rib 
fractures have remained asymptomatic since 1992, and that his 
hemorrhoids and pilonidal cyst have remained asymptomatic.

After interviewing and examining the Veteran, the VA examiner 
diagnosed bilateral lower extremity spider veins, currently 
asymptomatic, no skin abnormalities noted; degenerative disc 
disease of lumbar spine with limited range of motion; 
resolved prostatitis; left inguinal hernia repair with 
residual of occasional pain; left radius fracture without 
residual that is currently asymptotic and status post left 
thumb surgery by history without residual; right ribs 
fracture without residuals; and resolved external hemorrhoids 
status post.  The VA examiner opined that the severity of the 
Veteran's service-connected conditions did not preclude him 
from obtaining or retaining substantially gainful sedentary 
employment. 
  
When the Veteran was afforded another VA examination in 
August 2009, he reported that he was in the Anchorage School 
District system as a teacher's assistant even though he only 
worked a few days in the 2008 and 2009 school year.  He 
worked much of his part-time job as an assistant in the 
Special Education Units.  He reported that he stopped working 
due to the job requirements that required bending, lifting, 
and prolonged standing, which bothered his back a great deal.

The VA examiner reviewed the Veteran's claims file, and 
interviewed and examined the Veteran.  Regarding his varicose 
veins, the Veteran reported no adverse affects at work.  The 
Veteran denied pain, edema, or any symptoms related to the 
varicosities, and denied any treatment requirements since 
venous stripping in 1961.  The VA examiner reported that the 
Veteran's minor superficial distal lower extremity 
varicosities, asymptomatic, would not have an adverse effect 
on any employment.  

Regarding the Veteran's lumbar spine, the Veteran stated that 
his low back is aggravated by lifting, prolonged standing, 
and/or prolonged walking.  He used a cane as an assistive 
device.  The Veteran reported fairly constant pain, but also 
reported pain that was occasionally sharper, especially 
following lifting or sudden moves.  The Veteran denied any 
spontaneous flare.  The VA examiner diagnosed severe 
degenerative joint disease and degenerative disc disease at 
multiple levels of the lumbar spine with decreased and 
painful motion and increased pain with repetitive motion with 
loss of endurance.  The VA examiner observed that there was 
no loss of strength or change in range of motion, as 
measured, with repetitive motion.  He added that there is no 
history of spontaneous flare; however, the Veteran does have 
chronic low-grade pain in the lumbar area without radiation.  
The VA examiner concluded that in light of no neurologic 
deficit, the Veteran could hold employment in a sedentary 
job.

Regarding the Veteran's prostatitis, the VA examiner noted 
that the Veteran's remote prostatitis that resolved without 
recurrence and current benign prostatic hypertrophy would 
have no effect on employability. 

Regarding his left inguinal hernia, the Veteran denied any 
sharp pain or interference with activities at work.  The VA 
examiner stated that the left inguinal hernia or surgical 
repair without recurrence would have no consequence on 
sedentary employment.

Regarding his fractured left radius and right rib, the 
Veteran reported that his rib fracture has healed and that he 
had an occasional chest wall pain for two to three days 
approximately three times per year.  The VA examiner observed 
that the chest is symmetrical and clear to auscultation with 
normal chest wall exclusion with breathing, and that there is 
no pain to anterior or posterior compression or lateral 
compression of the chest wall.  The VA examiner added that 
the chest wall has a completely normal excursion with 
breathing.  The VA examiner concluded that the Veteran's 
remote history of rib fracture, which healed, would have no 
bearing on employment capabilities, especially in any 
sedentary-type job.  
  
As for his left forearm, the VA examiner observed that it is 
completely normal in appearance and is pain-free with no 
defect noted to palpation.  He noted that there is no pain 
with motion stresses of the wrist and elbow, or pain with any 
repetitive motion.  The Veteran reported that he fully healed 
with no residuals.  He noted that there is remote history of 
left radius fracture that healed without residuals.   He 
additionally noted that it would have no bearing on 
employment capabilities, especially in any sedentary-type 
job.

Regarding the Veteran's hemorrhoids, the VA examiner 
diagnosed episodic internal/external hemorrhoids in quiescent 
state.  The VA examiner opined that the Veteran's episodic 
hemorrhoids would not preclude any employment in any 
capacity.

Regarding the Veteran's pilonidal cystectomy, the VA examiner 
opined that the Veteran's remote history of pilonidal 
cystectomy in 1967 without residual or recurrence would not 
preclude any employment in any capacity.  

The Board notes that the Veteran was seen at the VA for his 
hearing loss and underwent various VA audiological VA 
examinations.  The Veteran was afforded a VA audiological 
examination in October 1995.  He reported that he had 
difficulty hearing when he was unable to see the speaker or 
when competing background noise was present.  

The Veteran was afforded a VA audiological examination in 
December 2003.  He reported difficulty hearing female and 
children's voices, and television and telephone.  

When the Veteran was seen at the VA in November 2003, his 
wife reported that the Veteran could not hear and constantly 
needed others to repeat what they were saying.  The 
audiologist discussed with the Veteran the need to wear his 
hearing aids on a routine basis and suggested improvement in 
communication strategies.  

The Veteran was afforded a July 2009 VA audiological 
examination.  Results indicated a mild to severe 
sensorineural hearing loss (SNHL) on the left ear at 3000 to 
8000 Hertz (Hz) and a moderate to severe SNHL on the right 
ear at 1500 to 8000 Hz.  The audiologist noted that compared 
with the results of May 2008, the Veteran's hearing loss is 
stable.  The audiologist opined that the Veteran's hearing 
loss, by itself, would not preclude obtaining or maintaining 
gainful employment.  

After reviewing the evidence of record, the Board finds that 
the evidence does not support a finding that the Veteran's 
service-connected disabilities alone are of such severity as 
to preclude substantially gainful employment.  In making this 
decision, the Board concedes that the Veteran's service-
connected disabilities might preclude certain types of 
employment, specifically those that would require him to 
bend, lift, and stand for prolonged periods of time.  
However, there is no evidence that all  forms of employment, 
particularly of a sedentary nature as noted in the May 2008 
and August 2009 VA examinations, and July 2009 VA 
audiological examination, are precluded by the Veteran's 
service-connected disabilities.  As was noted in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993):

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the  
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of  
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a).

The Veteran maintains that he has difficulty bending, lifting 
and standing.  The Board does not doubt that the service-
connected disabilities do hamper the Veteran with regard to 
various body movements.  However, the consensus of medical 
opinions in this case is that the Veteran is nevertheless 
still capable of engaging in sedentary employment. 

The Veteran is also capable of the mental acts required by 
sedentary employment.  The Veteran maintains that service-
connected precludes him from engaging in other areas of work 
since he has difficulty hearing.  The Board notes, however 
that when the Veteran was seen at the VA in November 2003, 
the Veteran was informed on how to improve his communications 
strategies.  Additionally, the Board notes that in an August 
2009 letter from a friend, it was revealed that the Veteran 
cooked for others and was able to coordinate pickups and 
deliveries.  The Board additionally notes that in an undated 
pre-visit questionnaire from 3rd Medical Group Internal 
Medicine, the Veteran marked the appropriate line to indicate 
that he completed some college.    

Following full and thorough review of the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the claim of entitlement to TDIU benefits.  Although 
the Veteran's service- connected disabilities do place some 
restrictions on the types of employment he may be capable of, 
the evidence does not demonstrate that the Veteran is unable 
to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disabilities.  Accordingly, the Veteran's claim for a TDIU is 
denied.


ORDER

The appeal is denied.


_______________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


